Citation Nr: 1522090	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  11-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for insomnia.

4.  Entitlement to service connection for bilateral hip tendonitis.

5.  Entitlement to service connection for cervicalgia.

6.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ). 

7.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to September 2005, from October 2007 to January 1, 2008, and from January 5, 2008, to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2010, September 2013, and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The matter of entitlement to service connection for a TBI and tinnitus were previously before the Board in February 2014, at which time they were remanded for further development.  In March 2015, the RO awarded a 10 percent evaluation for tinnitus, effective March 2015.  The Veteran has yet to disagree with this award of service connection.  Therefore, that issue is no longer before the Board. 

The issues of entitlement to service connection for sinusitis, insomnia, cervicalgia, hip tendonitis with plantar fasciitis, TMJ, and an increased rating for PTSD are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have a current diagnosis of a TBI.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a TBI have not been met.  38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist	

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in September 2009.  The claim was last adjudicated in January 2015. 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment and the Veteran's statements.  In September 2014, the AOJ obtained a new VA examination and the development as requested by the February 2014 remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran contends that his TBI began as a result of in-service injuries, to include a fall from a truck and later hitting his head on a part of a truck as a passenger.  His November 2007 and December 2007 service treatment records show a history of a fall from the truck and related treatment.  Service treatment records show that the Veteran was treated for multiple disorders during service, to include migraines and insomnia. 

In a December 2008 TBI screen, the Veteran reported that he had an in-service fall, but denied any loss of consciousness, concussion, head injury, and reported that he was not dazed.  He did report ringing in the ears, sensitivity to bright lights, headaches, and sleep problems.

The Veteran was afforded a VA examination in February 2010 during which the examiner determined that he there was no evidence of a TBI, but that the Veteran had posttraumatic headaches with migraine characteristics, noted as the only TBI symptom.  The examiner indicated that all of the Veteran's other symptoms (noted in detail in the report) were related to non-TBI etiologies and that the Veteran did not have a mental disorder to be distinguished from symptoms of TBI at that time. 

A March 2010 VA occupational therapy treatment note shows a diagnosis of brain syndrome, posttraumatic following a positive TBI scan on the same day of the VA examination. 

In a February 2011 VA Form 9, the Veteran indicated that a knot on his head was overlooked during a VA TBI examination. 
In a September 2014 VA examination, the examiner noted the Veteran's history of falling from a truck, hitting his head, and his report of a 10 to 15 minute loss of consciousness subsequent to the second fall during service.  In an addendum, the examiner noted review of the Veteran's post-deployment health assessments.  The Veteran also reported that he began to have memory loss one year after his head trauma.  The examiner noted there was no diagnosis of TBI, no findings of TBI, to include no residuals, and that the Veteran did not meet the criteria for a diagnosis of TBI as there was no evidence of head injury at the time of the in-service fall.  The examiner noted there were no current residuals of a TBI, to include scars or other pertinent physical findings.

The Board finds that there are no current residuals caused by an inservice TBI that could be service-connected.

The Board acknowledges the Veteran is competent to report on that which he has personal knowledge, such as the circumstances of his falls in November 2007 and December 2007, to the extent that he was conscious and capable of observing them.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, mere competence is not enough to make the Veteran's assertions in this case probative; the evidence must also be credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible.)  The Board finds that the claimed residual of a head trauma manifested as a TBI is not credible.

Despite the Veteran's claim to experience residuals of head trauma and loss of consciousness at the time of his head injury, that assertion is not credible, as the medical evidence is counter to the findings on VA examinations and, more significantly, is inconsistent with the Veteran's reports in service.  Specifically, in the December 2008 service treatment record dated proximate to the in service fall (wherein the Veteran now claims to have lost consciousness) the Veteran reported that he had fallen but denied any loss of consciousness, concussion, head injury, and reported that he was not dazed.  In fact, the Veteran did not report any head symptomology other than migraines in service. The contradiction between his current statements and the in service statements render his current assertions not credible.

Additionally, the February 2010 and September 2014 VA examiners found no objective evidence of a TBI.  To the extent the Veteran claims a residual knot on his head or sensitivity to light, the September 2014 VA examiner noted there was no scarring or pertinent physical findings and the February 2010 VA examiner attributed light intolerance to the service-connected headaches. Thus, there is evidence contradictory to the Veteran's assertions of a TBI and its residuals which is more probative.

Relying on the medical findings of the VA examiners, who found no objective evidence of residuals of a traumatic brain injury (February 2010, September 2014) and the Veteran's inservice reports (December 2008) which are close in time with the incidents in question, the Board finds that the most probative and credible evidence establishes that the Veteran did not suffer a traumatic brain injury in the November 2007 or December 2007 fall.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). 

While March 2010 VA treatment records show diagnosis of brain syndrome posttraumatic and a positive TBI screen, subsequent examination revealed no present residuals and with no other evidence of any disability due to head trauma. The preponderance of the credible, probative evidence is against a finding that the Veteran suffered residual brain injury as a result of the in-service falls.  Without a current disability related to an in-service fall, the Veteran's claim must be denied.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v, Derwinksi, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for residuals of a traumatic brain injury (TBI) is denied.


REMAND

In September 2013, the RO denied entitlement to service connection for a neck condition, a bilateral hip condition, and TMJ.  The Veteran submitted a notice of disagreement (NOD) in September 2013.  Then, in August 2014, the RO denied entitlement to service connection for sinusitis and insomnia and awarded a 50 percent evaluation for PTSD, effective September 23, 2013.  In September 2014, the Veteran expressed disagreement with the August 2014 rating decision.
To date, the Veteran has not been provided a statement of the case and given an opportunity to perfect the appeal of these additional claims to the Board by filing a timely Substantive Appeal (VA Form 9 or equivalent statement).  Therefore, the Board must remand the claim.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of entitlement to service connection for sinusitis, insomnia, cervicalgia, hip tendonitis with plantar fasciitis, TMJ, and an initial rating for PTSD greater than 50 percent.  Thereafter, if the Veteran files a timely substantive appeal on any of the remanded issues, then these issues must be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


